DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-26 are pending:
		Claims 1-26 are allowed. 
		Claims 21-26 have been added.
		Claims 1 & 10 have been amended. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andy Plummer on 08/04/2021.
Amend claims 1, 10, 14, 20 & 23 as follows:
Claim 1. A drilling fluid waste disposal system, comprising: a trench having an outlet; a receiving pit in fluid communication with the outlet of the trench; a first weir positioned in the receiving pit; a second weir positioned in the receiving pit, wherein the outlet of the trench is configured to feed a slurry comprising solids and a liquid to the receiving pit such that the slurry is separated into a liquid-enriched portion and a solids-enriched portion at least partially by the first and second weirs, wherein the outlet of the trench is positioned between the first and second weirs; a pump in communication with the receiving pit and the trench, wherein the pump is configured to draw the liquid-enriched portion of the slurry from a first position in the receiving pit, the second weir being between the first position and the outlet of the trench, and wherein the pump is configured to 
Claim 10. A method for drilling fluid waste disposal, comprising: receiving solids through a grate into a trench; pumping a liquid-enriched portion of a slurry into the trench to carry the solids in a slurry in the trench and through a trench outlet, the liquid-enriched portion being pumped by a pump in fluid communication with a receiving pit at a first position of the receiving pit; receiving the slurry from the trench outlet into the receiving pit; receiving a solids-enriched portion of the slurry past [[the]] a first weir into a drying apparatus comprising a drying slab; and receiving at least some of the liquid-enriched portion of the slurry past [[the]] a second weir, wherein the pump draws the at least some of the liquid-enriched portion that is received past the second weir, and wherein the trench outlet is between the first and second weirs.  
Claim 14. The method of claim 10, wherein the trench has an oval or trapezoidal shaped bottom and the drying slab is generally L-shaped and attached to the receiving pit.  
Claim 20. A drilling fluid disposal system, comprising: a trench comprising a main portion having an outlet, wherein a cross-section of the main portion comprises vertical sidewalls, angled sidewalls each extending at an obtuse angle from a respective one of the vertical sidewalls, and a rounded bottom connecting the angled sidewalls; a receiving pit in fluid communication with the outlet of the trench; a first weir positioned in the receiving pit; a second weir positioned in the receiving pit, wherein the outlet of the trench is positioned between the first and second weirs, wherein the outlet of the trench is configured to feed a slurry comprising a solids portion and a liquid portion into the receiving pit between the first and second weirs; a first pump in communication with the receiving pit and the trench, wherein the first pump is configured to draw at least some of the liquid portion of the slurry from a first position in the receiving pit, the second weir being between the first position and the outlet of the trench, and wherein the first pump is configured to introduce the at least some 
Claim 23. The system of claim 1, further comprising: one or more tanks configured to receive and filter water to produce filtered water; and a second pump configured to cause at least some of the liquid-enriched portion and a first portion of the filtered water to flow into a well.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are Leeson (US 2002/0134550), Reed (USPN 5,570,749), Petretti (USPN 4,389,314), Smith (USPN 3,550,791) and Kennedy (USPN 4,378,290).
	While the feature of the “wherein the outlet of trench is positioned between the first and second weirs” is known in the art and taught by Kennedy, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outlet of the trench of Leeson or Petretti by rearranging the outlet of the trench between the first and second weirs because there is no motivation to rearrange the outlet of the trench. Additionally, rearranging the outlet of the trench of Leeson or Petretti would change the principle operation. Therefore the prior art fails to render claims 1, 10 & 20 obvious. Dependent claims are hereby allowed due to dependency from claims 1, 10 & 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Webb (USPN 4,543,237) and James (USPN 3,731,802).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        

/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778